Appellant and respondent entered into agreements by the terms of which the respondent was to edit, cut and title a certain motion picture film in the possession and control of appellant. It was provided that the parties should receive an equal share of the net profits until each should have received $2,500 and that thereafter the profits should be divided in the manner prescribed. The plaintiff agreed to advance certain sums of money in furtherance of the enterprise, which sums were to be returned to him out of the profits. Appellant breached the agreements. Plaintiff sued for a dissolution of what he denominates a “ joint venture,” for the appointment of a receiver, an accounting and a sale. The prime issue was whether or not there was in fact a joint venture, or whether there was merely a contract of employment. Judgment in.’favor of plaintiff on a bill of exceptions unanimously affirmed, with costs. The three agreements, taken together, show an intent of the parties to enter into a joint adventure integrated in the contract of February 15, 1929, as later amended in certain respects. Present — Young, Carswell, Davis, Adel and Taylor, JJ.